596


               OFFICE         OF THE AlTORNEY          GENERAL     OF TEXAS
                                           AUSTIN




rion0ri~bl.e     c.    i’.    iockh..rt,   Ch.3Irwaa
b0im-l of Ineurwcc                Co .dcsionars
hustin,  Texan




                                                                    hla d*pattmcnt
                                                                                )
            in yo                                                ( prennts    tha
qusetionor wbethu                                               ppmprlation8     to
the 6xdnlng  Did                                                    n0* cc4AAlmrloner#
                                                        iOAm bill,     mob item bring
                                                          amount naaessary    to dofray
                                                        Oal year 9UdiAg hU$Uat 31,
                                                          0 are to assume that      the
                                                          tained i8 85rrioi~ti.f
                                                          on8 thereworn aa well BE
                                                                   our rsquelrt.
                                                         0r 8.     8.   sea,  Fortp8erenth
                                                           llB9    of the @nerd        and
                                            and relate      to the      queatioa   oonridered:


                      “2iiXWT~N,iNCE
                                   ?:SlDIQI42C%l,L,~?i$OUS
                                                                        lor     tha   yearr   Ending
                                                                  August       31,      August       31,
                                                                        1948                  1943




                      “Ifor    the   purpx%~ of   puping    the    foregoing
                                                                           597




     extsonination expense and eu0h addItiona             OX
     su?plem+ntal      e~$etwO a0 la MO*OOarY lAOld*At t0
     t&e ersle&nat.Ion work, and for the ?aYxIentof the
     oaltrriee   and expensea of a~j addItl0Aal           6MIpIAer8,
     ateno~~&phsrs,       alerka and awh help aa ia AeooNary
     in tim a&n~AiOtrcltiOA Of th0 0X05iAiAlJ div151OA
     (provided    any additional      6mplOyWO I?QrfOXtiningaimi-
     1~ ark      to the poaltfan      designated     hereinabove
     0hal.l mt reoeire        a greater    aum or 0omponaatIon
     than that hereio provided),          and for def’raring      all
     other lxpmaea neoeaaary          for the admlniatratlon          ot
     the pr~vialona       of Chapter 15g of the QenerAl Lawa
     of the Regular kieaafoA of tlm 43nd tigialatAr8                and
     Chapter litiof the General Law of the Regular &a-
     aion of the 44th Iagialature md an7 an6 all aaend-
     mento thereto,       and aa amand& by Senate Bill 399,
     iota of the iiekgular 8eaaIoa OS the 46th Legialet~re,
     1939, there la heraby appropriated             all fma sod Aa-
     aeaamnta      aalleated     uAder authority of aald Wash-
     ing Law, auoh portion of the ieea oollooted               w&da
     Artlale    39160, Aota 1939, 46th Leglrlature,           S. 3. 404,
     aa may be tranaiarred by the Life Inaumnoe                Oomia-
     aloner together         with any baleaaoa at tha end of a
     preoeding fiawl         year, for e&oh OS tha iiaoal yeara
     lnQin(l ktquat 31, 1948, and August 31, 1943. The
     head of the departmnt aball aako appllaatloon                to
     tho 3oard o? Control and reaeive            Its approval     in
     writing    before employeea,       other than thooe itoafs&
     inth eappropriationb ill,           are lm g a o yed.   ada a p
     pllaatlon     shall    aet out the re&ona,        and naoeaaity
     Sor the craployaent oi the additlanal             employeea.*

             Looking to’the     foregoing    proviaIo~,    it lppaara
that the Leglalature expressly        euthorimd      the lrploymnt    of
additional   exaaiaera   to the number ior whlah opoolfle          appro-
prlatlona  were made in the bill,        provided    auoh help uaa neoea-
aory in the adminIatratIon        of the lxaAlAati0na      eondusted by
the g~i~ti~ing Di~i810~.      Only la 00 IneOtfoA with tba cap&y-
ment o? addttlonal     exaaIner8,    we think, aaba by epplfoatlon
to the Board of Control;      with Ita approval        IA wrItlAg,  16 it
neoeoaary   to aonaider    p&ptOAtO iron the funa over and ab0ve
each acmaal $45O.O0 appmpristsd           IA Item 64 ior the bIoanI0A
cmding August 31, 1943.
                                                                            598


Bonorable 0. 3. &*khert, pee* 8




               Article    46900, Y6lTiOtl'8 &motat*tl   Clrll Statuts8,
8peoifiooll~      requlre8   laah oxamlainer and assistant     examiner
before entering       upon the dutie8 oi hi8 office       to %nter into
a bond payable to thg State to be approve6 by the Couniseloner
and dopo*lted in the Ofrlae or the State I;omptroller.               We know
OS 110 oth6r ln8urance or bOWi Qr&U;U           for whioh the appropria-
t&m8 under Item b4 are made other than for thoe8 bon48 r8-
quire4 oi the exadner8         and their a8elrrtantr    authoriwd     rrad8r
Article    4690b,   Y. k. C. 8..   fo rwh io 8puYla
                                               h           lpproprlatlona
to pay ralerle8 are made in the bill. Thl8 Item appear8 to be
8~ expense,   preriotmlf   born8 by the oxamlnerrbut in the 19411-
1943 8ppropriatlon     blll, expres8ly allowed a8 an or&~188 of
th8 ofiloe.

             When oonstrued with     the 8p%olfle appropriation8
ma&e by th8 47th Iaglslature       to the lruninlng Dl~lrlon,  the
8bov8 quoted rlder provlrion  lxpre**l~ authorlur Itu 64
to k mpplwaented   a8 an ~8xps~8 of an7 sddltional  ourlnar
a8 are neoa88ary in the a4aliWtretlon   of the ExamliniqgDfvl-
*i&n.
           It la thelufore   the Qpini011Of thi8 dOpr&Wit
that Item 64 or the 8pproprlation8,  8.'B. 48s. 49th Le6lrla-
tare,   mad8 to the Board of Izwranae Commlrrloner8           may ba
luppl*wnt*d out of th8 to** and a8808sment8approprlakd
to 8uoh Divlalon to pay ln8uranooen6 bend pr8mleu of lwh
8Qdltio na l
           lxamlnor8 8utlwrilced to be 8mploy86 a8 an sxp*n**
aeceaecrryIn the admlnletratlono? the Jxamlnln6 Dlvl*lon.
                                             Tour8 very   truly,




                                                                        t